              Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
CHARLES DUNN

                                   Plaintiff,                            Case No. 1:18-cv-11802

                          -against-
                                                                         COMPLAINT
GODDARD RIVERSIDE COMMUNITY CENTER

                                    Defendant.
---------------------------------------------------------------------X

        Plaintiff Charles Dunn, by and through his attorneys, Berlingieri Law, PLLC, as and for

his Complaint in this action against the Defendant Goddard Riverside Community Center,

respectfully alleges as follows:

                                          NATURE OF CLAIMS

1.      This is a civil action for damages and equitable relief based upon willful violations that

the Defendant has committed of Plaintiff’s rights and states causes of action for the following: (i)

retaliation under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et.

seq. ("Title VII"); (ii) retaliation under the Administrative Code of the City of New York 8-107

et seq. ("CHRL"); (iii) retaliation under Article 15 of the Executive law the New York State

Human Rights Law (“NYSHRL”) § 296, et seq.; (iv) the requirement that employers furnish

employees with wage notices under NYLL § 195(1)(a); (v) supervisory liability under CHRL 8-

107(13), and any and all other causes of action which are alleged and/or can be inferred from the

facts set forth herein.

2.      Plaintiff seeks monetary relief including, but not limited to: compensatory and punitive

damages; attorney's fees and the costs of this action; together with any and all other appropriate

legal and equitable relief pursuant to applicable city, state and federal law.
             Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 2 of 11



                                  JURISDICTION AND VENUE

3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 and §1343 and

42 U.S.C. §2000e-5(f)(3) because this action involves a federal question regarding the

deprivation of Plaintiff's rights under Title VII.

4.     This Court has supplemental jurisdiction over Plaintiff's related claims arising under the

Executive Law, NYCHRL and any and all state and local law pursuant to 28 U.S.C. §1367 (a).

5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b).            The acts and

transactions complained of herein occurred in this District, Plaintiff resides and resided in this

District during the course of his employment, and Defendant was and is located in this District.

6.     An administrative proceeding, required pursuant to 42 U.S.C. § 2000e-5 as a prerequisite

to commencing an action under Title VII, was instituted with the U.S. Equal Employment

Opportunity Commission ("EEOC") upon the Plaintiff's filing of a charge of discrimination with

the EEOC, Charge No. 520-2018-04120, on or about June 27, 2018, complaining of the acts of

retaliation and wrongful termination alleged herein.

7.     The EEOC issued a Notice of Right to Sue dated September 19, 2018. The Plaintiff has

filed this instant action within ninety (90) days from his receipt of the Notice of Right to Sue,

and as a result, the Plaintiff has fully complied with the administrative prerequisites of Title VII

and all other applicable statutes. The Notice of Right to Sue is attached hereto as Exhibit A.




                                                     2
              Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 3 of 11



                                         THE PARTIES

8.     At all times relevant to this Complaint, Plaintiff Charles Dunn (“Plaintiff” or “Mr.

Dunn”) was and still is an individual residing in the County of New York, State of New York.

9.     Upon information and belief, at all times relevant to this Complaint, Defendant Goddard

Riverside Community Center (“Defendant” or “Goddard”) is and was a domestic not-for-profit

corporation located at 593 Columbus Avenue, New York, New York 10025.

10.    Upon information and belief, at all times relevant to this Complaint, Defendant has

employed twenty (20) or more employees for each working day in each of the twenty (20) or

more calendar weeks in the current or preceding calendar year and meets the definition of an

"employer" under Title VII and all applicable state and local statutes.

11.    At all relevant times herein, Defendant was an “employer” within the meaning of the

NYSHRL, CHRL and NYLL.

                                   STATEMENT OF FACTS

12.    Plaintiff was employed by Defendant from December 2016 until his termination on June

6, 2018.

13.    At all relevant times herein, Plaintiff was employed as a Homeless Outreach Specialist.

14.    In or about May 2018, Plaintiff witnessed a co-worker, Jenny Adames (“Ms. Adames”)

being sexual harassed by Defendant’s Director Sammy Speed (“Mr. Speed”).

15.        Ms. Adames also informed Plaintiff of other instances in which Mr. Speed sexually

harassed her.

16.    On or about May 11, 2018, Plaintiff and Ms. Adames complained to Defendant’s

Director Justin Holman (“Mr. Holman”) regarding the sexual harassment caused by Mr. Speed.




                                                 3
             Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 4 of 11



17.    Upon information and belief, Mr. Holman failed to take any corrective action or

investigate the complaint.

18.    On or about May 24, 2018, Plaintiff complained to Defendant’s Human Resources

Deputy Director Roberta Soloman (“Ms. Soloman”) regarding the sexual harassment caused by

Mr. Speed.

19.    On or about May 29, 2018, Plaintiff had a meeting with Ms. Soloman and Ms. Adames.

Ms. Soloman informed Plaintiff that an investigation would take place.

20.    On or about June 4 – 5, 2018, Plaintiff’s co-workers informed Plaintiff and Ms. Adames

that Mr. Speed was telling employees that Plaintiff and Ms. Adames went to Human Resources

fabricating lies that he was sexually harassing Ms. Adames.

21.    On or about June 5, 2018, Plaintiff emailed Ms. Soloman’s Director Lauren Taylor (“Ms.

Taylor”) regarding the sexual harassment caused by Mr. Speed and Mr. Speed’s conduct.

22.    On or about June 6, 2018, Defendant terminated Plaintiff.

23.    Upon information and belief, on or about June 6, 2018, Defendant terminated Ms.

Adames.

24.    Plaintiff disputes Defendant’s reason for his termination.

25.    On or about June 27, 2018, Plaintiff filed an EEOC charge against Defendant based upon

the aforementioned facts.

26.    The EEOC issued a Notice of Right to Sue, dated September 19, 2018, for Plaintiff’s

EEOC complaint with causes of action under Title VII.

27.    At the time of Plaintiffs hire, change in manner of pay or on an annual basis, Defendants

failed to furnish Plaintiffs a wage notice in accordance with NYLL §195(1).




                                                4
             Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 5 of 11



                              THE FIRST CLAIM FOR RELIEF
                               Retaliation in Violation of Title VII

28.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

29.    Plaintiff engaged in protected activity when he complained to Defendant.

30.    One (1) day after Plaintiff’s most recent complaint, Defendant terminated Plaintiff’s

employment on June 6, 2018.

31.    Defendant terminated Plaintiff’s employment because of his complaints.

32.    The adverse employment actions to which Plaintiff was subjected were the direct

consequence and in retaliation for Plaintiff’s opposition to sexual harassment.

33.    The Defendant’s actions violate Title VII.

34.    As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

damages that include, but are not limited to: substantial income including, but not limited to,

wages and other benefits due to him, emotional distress, mental anguish, anxiety, stress, harm to

his employability and earning capacity, painful embarrassment among his family, friends and co-

workers, damage to his good reputation, disruption of his personal life and loss of enjoyment of

the ordinary pleasures of everyday life.

35.    Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.

                             THE SECOND CLAIM FOR RELIEF
       Retaliation in Violation of the New York City Human Rights Law CHRL § 8-107(1)

36.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

37.    Plaintiff engaged in protected activity when he complained to Defendant.




                                                  5
             Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 6 of 11



38.    One (1) day after Plaintiff’s most recent complaint, Defendant terminated Plaintiff’s

employment on June 6, 2018.

39.    Defendant terminated Plaintiff’s employment because of his complaints.

40.    The adverse employment actions to which Plaintiff was subjected were the direct

consequence and in retaliation for Plaintiff’s opposition to sexual harassment.

41.    The Defendant’s actions violate the New York City Human Rights Law.

42.    As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

damages that include, but are not limited to: substantial income including, but not limited to,

wages and other benefits due to him, emotional distress, mental anguish, anxiety, stress, harm to

his employability and earning capacity, painful embarrassment among his family, friends and co-

workers, damage to his good reputation, disruption of his personal life and loss of enjoyment of

the ordinary pleasures of everyday life.

43.    Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.

                    THIRD CLAIM FOR RELIEF AS TO DEFENDANTS
                         Retaliation in Violation of NYSHRL § 296

44.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

45.    Plaintiff engaged in protected activity, by complaining about his rights under the

NYSHRL.

46.    Plaintiff suffered adverse employment action because Defendants terminated Plaintiff’s

employment.

47.    Defendants’ adverse employment action was temporally proximate to Plaintiff’s

complaint.




                                                  6
               Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 7 of 11



48.      Plaintiff has suffered damages from extreme emotional distress as a result of the

aforementioned violations.

49.      Pursuant to NYSHRL § 297(1), Defendants are liable to Plaintiff for attorneys’ fees and

costs.

                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                  Failure to Furnish Wage Notices in Violation of NYLL 195(1)

50.      Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

the same force and effect as if more fully set forth herein.

51.      As described above, Defendants willfully failed to furnish Plaintiffs with a wage notice at

the time of hire, on an annual basis or when Plaintiffs received a pay raise containing the criteria

required under N.Y. Lab. Law § 195(1).

52.      Pursuant to NYLL § 198(1-b), Defendants are liable to Plaintiffs for statutory damages,

liquidated damages, attorneys’ fees, and cost

                   FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                       Supervisory Liability under of CHRL § 8-107(13)

53.      Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the

above paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

54.      Section 8-107(13) entitled Employer liability for discriminatory conduct by employee,

agent or independent contractor provides:

          A.     An employer shall be liable for an unlawful discriminatory practice based upon
             the conduct of an employee or agent which is in violation of any provision of this
             section other than subdivisions one and two of this section.
          B.     An employer shall be liable for an unlawful discriminatory practice based upon
             the conduct of an employee or agent which is in violation of subdivision one or two
             of this section only where:
             i.       The employee or agent exercised managerial or supervisory responsibility; or
             ii.      The employer knew of the employee's or agent's discriminatory conduct, and
                        acquiesced in such conduct or failed to take immediate and appropriate
                        corrective action; an employer shall be deemed to have knowledge of an



                                                  7
              Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 8 of 11



                      employee's or agent's discriminatory conduct where that conduct was known
                      by another employee or agent who exercised managerial or supervisory
                      responsibility; or
              iii.    The employer should have known of the employee's or agents’
                      discriminatory conduct and failed to exercise reasonable diligence to
                      prevent such discriminatory conduct.

55.     Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

of New York City Administrative Code Title 8.

                                DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of this action.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (A)      A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned laws of the United States, New York State and New York

City;

        (B)      Awarding Plaintiff all back pay sustained as a result of the Defendant’s conduct;

        (C)      Awarding Plaintiff compensatory damages;

        (D)      Awarding Plaintiff punitive damages;

        (E)      Awarding Plaintiff consequential damages;

        (F)      Awarding Plaintiff any other statutory penalties as recoverable under the

NYSHRL, CHRL and NYLL;

        (G)      Awarding Plaintiffs costs and disbursements incurred in connection with this

action, including reasonable attorneys’ fees, expert witness fees, and other costs;

        (H)      Pre-judgment and post-judgment interest, as provided by law; and




                                                  8
            Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 9 of 11



      (I)    Granting Plaintiffs further relief as this Court finds necessary and proper.

Dated: New York, New York
       December 17, 2018

                                            Respectfully submitted,
                                            BERLINGIERI LAW, PLLC
                                            Attorney for Plaintiff
                                            244 Fifth Avenue, Suite F276
                                            New York, New York 10001
                                            Tel.: (347) 766-1728
                                            Fax: (914) 730-1044
                                            Email: Melissa@nyctlaw.com

                                    By:     ____________________________
                                            MELISSA ALEXIS RODRIGUEZ (MR1420)




                                               9
Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 10 of 11




                  EXHIBIT A




                            10
Case 1:18-cv-11802 Document 1 Filed 12/17/18 Page 11 of 11




                            11
